[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION FOR A NEW TRIAL
The Defendant, pursuant to Section 42-53 of the Practice Book, moves that he be granted a new trial in the above-captioned case. As grounds for this Motion to be granted, the Defendant claims that the Fourth and Sixth Counts of the Amended Information under the evidence presented charge offenses which are void for vagueness. The interrelationship between the evidence presented in the Fourth Count of the amended Information and the charges in the Sixth Count of the Amended Information are so intertwined that the conviction under the Sixth Count of the Amended Information cannot stand if the Defendant is acquitted of the Fourth Count and due process requires a new trial as to the Fourth Count and the Sixth Count.
DEFENDANT
Arthur P. Meisler Flaherty, Meisler  Courtney
30 Lafayette Square, Suite 116 Vernon, CT 0606
 CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion for a New Trial was mailed this 11th day of February, 1999, via first class mail, postage prepaid, to:
CT Page 2675
Sandra L. Tullius Assistant State's Attorney Office of the Chief State's Attorney
300 Corporate Place Rocky Hill, CT 06067
Arthur P. Meisler
 ORDER
The foregoing Motion having been heard, it is hereby ORDERED: GRANTED/DENIED.
BY THE COURT
Judge/Asst. Clerk